Per Curiam:
This is an action for the conversion of part of a refrigerating plant. It was tried with Shipley Construction and Supply Company against these defendants, the appeal in which is to be decided herewith. (165. App. Div. 866.) The material facts and the points presented by the appeal are the same in each. Our opinion in the other case is controlling here.
It follows that the judgment should be affirmed, with costs, on the authority of Shipley Construction & Supply Co. v. Mager (165 App. Div. 866), argued and decided herewith.
Present — Ingraham, P. J., McLaughlin,. Laughlin, Dowling and Hotchkiss, JJ.
Judgment affirmed, with costs.